Exhibit 10.1
(PNC LOGO) [c14793c1479301.gif]
Amendment to Loan Documents
THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of March 29,
2011, by and between BOB EVANS FARMS, INC., an Ohio corporation (the
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
A. The Borrower has executed and delivered to the Bank (or a predecessor which
is now known by the Bank’s name as set forth above), a Line of Credit Promissory
Note dated April 20, 2010 and other agreements, instruments, certificates and
documents related thereto, some or all of which are more fully described on
attached Exhibit A, which is made a part of this Amendment (collectively as
amended from time to time, the “Loan Documents”) which evidence or secure some
or all of the Borrower’s obligations to the Bank for one or more loans or other
extensions of credit (the “Obligations”).
B. The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as amended by this Amendment. This Amendment is
deemed incorporated into each of the Loan Documents. Any initially capitalized
terms used in this Amendment without definition shall have the meanings assigned
to those terms in the Loan Documents. To the extent that any term or provision
of this Amendment is or may be inconsistent with any term or provision in any
Loan Document, the terms and provisions of this Amendment shall control.
2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or Pending Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.
3. As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.
4. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

 

 



--------------------------------------------------------------------------------



 



5. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.
6. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
7. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the confession of judgment (if applicable) and waiver of jury trial
provisions contained in the Loan Documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

                  WITNESS / ATTEST:   BOB EVANS FARMS, INC.       /s/ Janice
Woeste   By:   /s/ Paul F. DeSantis    
 
             
 
          (SEAL)     Print Name:   Janice Woeste   Paul DeSantis, Chief
Financial Officer     Title:
 
                      (Include title only if an officer of entity signing to the
right)                       PNC BANK, NATIONAL ASSOCIATION      
 
      By:   /s/ George Gevas    
 
             
 
          (SEAL)    
 
          George Gevas, Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF MARCH 29, 2011

A.  
The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.  
$75,000,000.00 Line of Credit Promissory Note dated April 20, 2010 executed and
delivered to the Bank by the Borrower (the “Note”).
    2.  
Guaranty Agreements each dated April 20, 2010, executed and delivered to the
Bank by each of:

  (a)  
Mimi’s Café, LLC, a Delaware limited liability company; and
    (b)  
Bob Evans Farms, Inc, a Delaware corporation.

  3.  
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

B.  
The Loan Documents are amended as follows:

  1.  
The definition of “Principal Payment Date” in section 1 of the Note is hereby
amended and restated in its entirety as follows:
       
“Principal Payment Date” is the earlier of (i) April 18, 2012 and (ii) the
acceleration of the maturity of the indebtedness evidenced by the Note following
the occurrence of an Event of Default.
    2.  
Section 6.1 (g) of the Note is hereby amended and restated in its entirety as
follows:
     
(g) Any Obligor or any of its Subsidiaries, without the Bank’s written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business; (iv) leases, purchases,
or otherwise acquires a material part of the assets of any other Person, except
in the ordinary course of its business; or (v) agrees to do any of the
foregoing; provided, however, that an Obligor or any Subsidiary of an Obligor
may merge or consolidate with any other Subsidiary of an Obligor or with an
Obligor (an “Intercompany Merger”) and an Obligor or any Subsidiary of an
Obligor may convey a material part of its assets or business outside of the
ordinary course of business to an Obligor or any Subsidiary of an Obligor (an
“Intercompany Transfer”) as long as (x) in the case of either an Intercompany
Merger or Intercompany Transfer, the Borrower is the surviving entity or
ultimate transferee of the assets or business; or (y) in the case of any
Intercompany Merger or Intercompany Transfer involving the Borrower where the
survivor or transferee is other than the Borrower such survivor or transferee
has executed a joinder agreement in form and substance satisfactory to the Bank
becoming obligated on this Note as a “Borrower,” and all guarantors have
executed guaranties of the indebtedness of such survivor or transferee to the
Bank; or (z) in the case of any Intercompany Merger or Intercompany Transfer
involving a guarantor where the survivor or transferee is other than the
Borrower or another guarantor, such survivor or transferee has executed a

 

 



--------------------------------------------------------------------------------



 



     
guaranty of the indebtedness of the Borrower. Neither an Intercompany Merger nor
an Intercompany Transfer will have the effect of releasing any Obligor from any
of the Liabilities. As used in this paragraph 7, the term “material part” means
with respect to the assets of an Obligor, or any Subsidiary of an Obligor, when
added to the book value of all other assets conveyed outside of the ordinary
course of business since the date of this Note, an amount in excess of 30% of
the total amount of all assets of Bob Evans Farms, Inc., a Delaware corporation
(the parent of Borrower), and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, and as determined as of the end of the fiscal
year immediately preceding such conveyance.

C.  
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:

  1.  
Execution by all parties and delivery to the Bank of this Amendment, including
the attached Consent of Guarantor.

 

 